PER CURIAM:
Joy Newsome appeals the district court’s order dismissing with prejudice her employment discrimination action for noncompliance with a court order. A plaintiffs failure to comply with the federal procedural rules or an order of the court may warrant involuntary dismissal. Fed. R.Civ.P. 41(b). We review a district court’s dismissal under Rule 41(b) for abuse of discretion. Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.1989). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Newsome v. Thompson Child & Family Focus, No. 3:11-cv-00064-GCM (W.D.N.C. Dec. 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.